Citation Nr: 9900370	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1943 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellants claim for 
service connection for the veterans cause of death and 
dependents educational assistance pursuant to 38 U.S.C.A. 
Chapter 35.


REMAND

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  Specifically, she argues 
that the veteran developed cardiovascular disease because his 
service-connected shell fragment wound residuals prevented 
him from properly exercising and this contributed 
substantially or materially to his cause of death.  At the 
time of his death, the veteran's service connected 
disabilities, including residuals of gunshot wounds of the 
chest, abdomen and lower extremities, were rated 70 percent 
disabling from 1946, and he had been in receipt of a total 
rating based on individual unemployability since 1991.  The 
service medical records show that the veteran sustained a 
shell wound of the right kidney area and underwent a surgical 
exploration of the right kidney in which a metallic foreign 
body was removed.  Later medical reports note both that a 
right nephrectomy was performed and that it is unclear 
whether a nephrectomy was performed.  As a result of his 
abdominal injuries, the veteran was service connected for 
damage to muscle group XIX, but it does not appear that he 
was service-connected for any problems relating specifically 
to kidney damage.

After a review of the record, the Board believes that 
additional development of the evidence must be accomplished 
prior to further consideration of the appellants claim.  The 
veterans death certificate, dated in October 1996, noted 
that he was an inpatient at the Baptist Medical 
Center/Montclair in Birmingham, Alabama at the time of his 
death.  The Board is of the opinion that these terminal 
hospitalization records, if available, may be helpful in 
addressing the question of what effect, if any, the veteran's 
service injuries had with respect to his death.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues of service connection 
for the veterans cause of death without first obtaining all 
the pertinent evidence that is missing.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim, the case is 
REMANDED to the RO for the following development:

1.  After obtaining any necessary 
releases, the RO should make an attempt 
to secure the veteran's terminal 
hospitalization reports from the Baptist 
Medical Center/Montclair in Birmingham, 
Alabama.  All information obtained should 
be made part of the file.   If no records 
are found, a notation as to such should 
be made in the veterans claim file.

2.  The RO should arrange for the 
veteran's medical records to be reviewed 
by a VA physician.  The physician should 
be asked to review the service medical 
records and subsequent medical reports 
and render an opinion as to whether there 
was a causal connection between the 
veteran's injuries during service and his 
death due to heart disease; whether the 
service injuries contributed 
substantially or materially to his death; 
combined to cause death; or whether the 
service injuries resulted in debilitating 
effects and general impairment of health 
to an extent that rendered the veteran 
materially less capable of resisting the 
effects of the heart disease primarily 
causing death.

3.  Upon completion of the foregoing, the 
RO should review the appellants claim, 
and determine whether service connection 
for the veterans cause of death can now 
be granted.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and her 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

While this case is in remand status, the appellant and her 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
